Simmons, Chief"Justice.
The equitable petition of Stuck against the Southern Steel & Aluminum Alloy Company, and against Hartfeld, Stewart and the Coal City Mining Company, was demurred to, and the demurrer sustained; and to this ruling the plaintiff excepted. The petition and the demurrer are set out, in substance, in the reporter’s state*106meijt. Briefly stated, the main allegations of the petition are, that the defendant Hartfeld is indebted to the plaintiff' a certain sum by reason of the failure and refusal of Hartfeld to carry out a contract which he had made with the plaintiff; that Hartfeld is also indebted to the Southern Steel & Aluminum Alloy Company a certain sum which he réfuses to pay, said indebtedness arising out of contracts between Hartfeld and the corporation; and that said corporation is indebted to the plaintiff' a certain sum for services rendered the corporation by the plaintiff', which sum it refuses to pay; that suits have been brought against said corporation by Stewart and the Coal City Mining Company, and that other parties to whom it is indebted threatened suit against it; that said corporation and Hartfeld are both insolvent; that the plaintiff’ has brought suit in the proper court against them separately, for the amounts claimed in the petition to be due from each of them, that said suits were brought on attachments, under which the plaintiff' holds the property of the defendants, and that the suits are still pending. The petition prays that Stewart and the Coal City Mining Company be restrained from levying any fi. fa. they may obtain against the company, upon its property; that an auditor be appointed to ascertain and report the indebtedness of the company, the indebtedness of Hartfeld to the plaintiff', and the indebtedness of Hartfeld to the company; that a receiver be appointed for the property of the company; that the plaintiff' may have a decree against the company and its property, and against Hartfeld and his interest in the property, for the amounts respectively due the plaintiff', and against Hartfeld and his interest in the property for the amount found due by Hartfeld to the company; that the plaintiff be allowed to file this petition as an original petition and in aid of his attachment suits, and that the rights of all parties be deter*107mined thereunder; and for general relief. By amendment it was prayed that the receiver appointed by the court be required to bring suit for the price of certain furnaces sold by Hartfeld, and that Hartfeld be enjoined from disposing of his interest in certain patent rights.
This petition is cleai'ly multifarious. It alleges distinct and independent causes of action against separate and distinct parties, and prays for relief in different forms against each of the defendants; and these causes of action are not so connected as to make a joinder of them in one and the same action necessary or proper. The court therefore did not err in sustaining the demurrer. See Story, Equity Pleading, §271; Marshall v. Kendrick, 12 Ga. 61; Stephens v. Whitehead, 75 Ga. 298.

Judgment affirmed.